                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Pearl Insurance Group, LLC,         )
                                    )                 Civil Action No.: 0:18-cv-02353-JMC
                     Plaintiff,     )
                                    )
       v.                           )                                 ORDER
                                    )
David J. Baker and IGO Insurance    )
Agency, Inc.,                       )
                                    )
                     Defendants.    )
____________________________________)

       This matter is before the court on Plaintiff Pearl Insurance Group, LLC’s (“Plaintiff”)

Motion for Temporary Restraining Order, for Preliminary Injunction, for Civil Seizure of Devices,

and for Expedited Discovery. (ECF No. 6.) An emergency hearing was held regarding Plaintiff’s

Motion on August 27, 2018. (ECF No. 7.) Shortly after the emergency hearing, the court granted

Plaintiff’s Motion on August 29, 2018, and the court’s Order and Opinion contains the relevant

factual background concerning this matter. (ECF No. 10.)

       The court held a status conference hearing, via telephone, on April 17, 2019 at 3:00 p.m.

(ECF No. 38.) During the hearing, all counsel was present for the respective parties, and the court

was informed that Defendant David J. Baker (“Defendant Baker”) was no longer working for

Defendant IGO Insurance Agency, Inc. (“Defendant IGO”). (Id.) Importantly, counsel mutually

agreed to the following invitations and resolutions: (1) the denial, without prejudice, of Plaintiff’s

Motion for Temporary Restraining Order, for Preliminary Injunction, for Civil Seizure of Devices,

and for Expedited Discovery; (2) the filing and service of Defendant Baker and Defendant IGO’s

Answer within thirty (30) days of this court’s Order, or by May 21, 2019; (3) the return of

Plaintiff’s security bond in the amount of five thousand dollars and zero cents ($5,000.00) from



                                                  1
the Clerk of Court of the United States District Court for the District of South Carolina; and (4)

the invitation to mediate this matter by a United States Magistrate Judge of the United States

District Court for the District of South Carolina. During the hearing, all counsel agreed to these

resolutions.

       Accordingly, based upon the parties’ agreements and representations during the hearing,

the court DENIES, without prejudice, Plaintiff’s Motion for Temporary Restraining Order, for

Preliminary Injunction, for Civil Seizure of Devices, and for Expedited Discovery (ECF No. 6);

ORDERS Defendant Baker and Defendant IGO to file and serve an Answer to Plaintiff’s

Complaint (ECF No. 1) within thirty (30) days of this court’s Order, or by May 21, 2019; and

ORDERS the Clerk of Court of the United States District Court for the District of South Carolina

to return Plaintiff’s security bond (ECF No. 16), in the amount of $5,000.00, to Plaintiff’s counsel.

Lastly, the court invites the parties to consider mediation with a United States Magistrate Judge of

the United States District Court for the District of South Carolina.

       IT IS SO ORDERED.




                                                     United States District Judge
April 19, 2019
Columbia, South Carolina




                                                 2
